DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-7 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudo (US 2019/0260924 A1).[claim 3]
Regarding claim 3, Sudo discloses an information processing apparatus, comprising: a processor that performs arithmetic processing of a neural network (Figure 1, Item 30); and a controller that is capable of setting, in the processor, a first inference parameter to be applied to processing for shooting control for shooting an image and a second inference parameter to be applied to processing for processing control of the image (Figure 1, Items 20/23; Figure 2 or Figures 11-12), wherein the controller switches the first inference parameter having been set in the processor to the second inference parameter before picking up a still image (Figure 2, Loop of S11->S19 until still picture pickup operation includes setting inference parameters repeatedly in S15; Figure 11, S51 and S55 occur before pickup of image in S58).  While the claim as written defines a first inference parameter “to be applied for shooting control for shooting an image” and a second inference parameter “to be applied to processing for processing control of the image”, the claim as written does not define any particular types of shooting/processing control or specifically define how the two controls differ from each other.  As the inference models of Sudo are used to perform inference processing of images to acquire appropriate image data by controlling image capture (e.g. Paragraphs 0091, 0103-0111, 0138, 0187-0197), the inference parameters of Sudo are believed to meet both requirements (i.e. for shooting control and for processing control).[claim 5]
Claim 5 is a method claim corresponding to apparatus claim 1.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 1.[claim 7]
Regarding claim 7, see the rejection of claim 1 above and note that Sudo discloses implementing the described system using a non-transitory computer-readable medium storing a computer-executable program as claimed (Paragraph 0218).

Allowable Subject Matter
Claims 1, 2, 4 and 6 are allowed.[claims 1, 2, 4 and 6]
Regarding claims 1, 2, 4 and 6, while the prior art teaches switching of inference parameters in an imaging system (see for example Sudo as discussed above), the prior art does not teach or reasonably suggest the switching of a timing for changing the inference parameters according to a shooting mode as required in claims 1, 2, 4 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698